Citation Nr: 1119206	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-10 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

2.  Entitlement to Special Monthly Compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 until October 1984.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing in October 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The Veteran had sought entitlement to a total disability ratings for compensation based on individual unemployability (TDIU).  In the immediate decision, the Board is granting a 100 percent evaluation for PTSD.  A review of the record disclosed no lay or medical evidence to indicate that the Veteran's service-connected disabilities, other than that of PTSD, render him unemployable so as to require the addressing or awarding of TDIU.

The Board notes that in July 2009 the Veteran was sent a letter requesting that he complete and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability so that VA could properly adjudicate his claim.  The Veteran did not return this form and for this reason the Veteran's claim for TDIU remained denied.  The "duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran was instructed of the need to complete and return VA Form 21-8940, as this form contains information vital to VA's ability to make a determination regarding the assignment of TDIU.  

If the Veteran wishes to cooperate with VA's reasonable request for additional information, and submit a claim for TDIU on the basis of his service-connected disabilities other than PTSD, then he is free to do so.  However, given the current situation, it would be improper for the Board to address the matter of assignment of TDIU at this juncture.  Rather, based upon the facts in this case, the issue is moot.

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has been productive of hypervigilance, increased startle response, disordered sleep, irritability, anger, and suicidal ideation without intent.


CONCLUSION OF LAW

The criteria for a disability rating in of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting, in full, the benefit sought on appeal.  It is noted that in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  Accordingly, because the benefit sought is granted, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, for the reasons discussed in greater detail below the Board finds that PTSD has not significantly changed during the period on appeal, and a uniform evaluation is warranted.

The Veteran's service-connected PTSD is currently rated as 70 percent disabling effective October 2, 2006.  PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this Code, the current 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Veteran's Global Assessment of Functioning (GAF) scores as one component of his overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  In this case, the record reflects GAF scores of 43 to 65.

GAF scores between of 50 and 41 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging from 61 to 70 are indicative of mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).

A letter from the Veteran's treating psychologist, Dr. L.J.M, in October 2006 indicated that the appellant had daily intrusive recall of in-service events, nightmares, night sweats, hypervigilance and dissociative episodes.  He presented with apparent depression and anxiety, and had episodes of irritability and extreme anger.  She stated that due to increasing symptoms of PTSD, the Veteran had taken medical leave from his job with the U.S. Postal Service and that his GAF score was 46.

On VA examination in December 2006, the Veteran reported difficulty sleeping, restlessness, ease of irritation and physical aggression.  He had daily intrusive thoughts, and was hypervigilant with increased startle response.  Until March 2006, the Veteran had worked in the U.S. Postal Service, but had retired due to poor performance and symptoms of PTSD.  On examination the appellant was appropriately dressed and well-groomed.  Speech was clear, coherent, and goal directed.  Eye contact was fair, and his affect was anxious.  The Veteran described a depressed mood, and denied current suicidal and homicidal ideation.  Short-term memory and concentration were "somewhat within normal limits," and long-term memory was within normal limits.  Thought process was linear and devoid of delusional content.  The examiner's overall impression was that the Veteran had a mild level of impairment in social and occupation functioning, and that his GAF was 50.

A private professional counselor, N.S. stated in January 2007 that the Veteran had difficulty performing day-to-day tasks.  He had loss of appetite, interrupted sleep, uncontrollable crying, irritability, and a rapid decline in social interactions with friends, co-workers and family members.  As a result of his mental condition the Veteran had had been "forced to retire" from the U.S. Postal Service.

In June 2006, Dr. L.J.M. indicated that the Veteran had severe anxiety, severe depression, impaired short-term memory, and episodic suicidal ideation without intent.  Evaluation by Dr. L.J.M. demonstrated evidence of visual and special deficits and decreased short-term memory performance.  The Veteran was unable to continue working due to the severity of his PTSD, as well as anxiety, depression and short-term memory deficits.  Adaptability, flexibility and efficiency in an occupational setting were totally impaired.

A February 2008 letter from N.S. stated that the Veteran's emotional and physical conditions were unchanged.   As a result, it was recommended that he maintain his unemployable status.

In April 2008 Dr. L.J.M. wrote a letter reiterating her prior statements, and adding that the Veteran had severe anxiety with episodes of panic attacks and severe depression with episodic suicidal ideation as a result of chronic PTSD.  Social functioning was severely impaired and she reiterated that adaptability, flexibility and efficiency in an occupational setting were totally impaired.  She concluded by assessing the Veteran's GAF score as 47.

VA examination in June 2008 reflected difficulty with nightmares and night sweats, poor concentration, difficulty trusting others, hypervigilance, exaggerated startle response, and avoidance.  The Veteran reported having four children from a previous marriage and three from his current marriage.  The Veteran was oriented to person, place and time.  Thought process was linear, affect was blunted, and speech was spontaneous and fluent.  Attention was mildly impaired, and the appellant denied auditory or visual hallucinations.  He endorsed some thoughts of suicide in the past, but denied any attempts, and denied current ideation.  The Veteran's GAF score was 49 and the examiner opined that he had occupational impairment associated with difficulty completing activities of daily living.

Psychological assessment in September 2008 indicated that the Veteran's mood was dysthymic and affect was appropriate.  Speech was spontaneous with normal tone, and the Veteran denied suicidal and homicidal ideation.  He stated that he avoided crowds and did not like going places.  He reported depression, little motivation and little interest.

In February 2009 the Veteran was neat, clean and dressed appropriately.  He showed no cognitive impairment, and was oriented.  Both short and long-term memories were grossly intact, and social behavior was within social norms.  His GAF score was 47.  In a separate February 2009 note, it was indicated that the Veteran's GAF score was 65.

In March 2009 the Veteran endorsed daily suicidal ideation and indicated that he felt isolated and that he had no one was in his life to talk to.  His GAF score was 61.

A May 2009 letter from Dr. L.J.M. stated that she had been treating the Veteran's PTSD and depression since March 2006.  Dr. L.J.M. reviewed the 2008 VA examiner's report and concluded that the report did not fully represent the severity of the Veteran's level of disability, including his demonstration of grossly inappropriate behavior.  Dr. L.J.M. also indicated that the Veteran had recently demonstrated impairment in orientation to time and that his attention and calculation skills were significantly impaired.  In review of medical records, Dr. L.J.M. concluded that there was a persistent worsening of cognitive skills, particularly short-term memory.

On VA examination in July 2009, the Veteran reported a fair to poor relationship with his second wife and stated that they argue frequently due to his irritability and withdrawal.  The Veteran said that he had no relationship with his four older children from a previous marriage, but a fair relationship with his three younger children.  He denied having any close friends, but did state that he had some casual friends that he sees in group therapy.   The Veteran was alert, oriented and attentive during his examination.  His mood was dysphoric and affect was constricted.  Speech was of regular rate and rhythm, and there was mild evidence of psychomotor agitation.  Eye contact was limited, and there was no evidence of delusional thought content.  The Veteran denied current suicidal thoughts, and said that the last time he was physically aggressive with someone was three days prior.  Memory appeared mildly impaired for immediate information, but was fairly intact for recent and remote events.  The Veteran was not able to concentrate well enough to spell the word "world" backwards, although his intelligence was estimated to be in the average range.  The Veteran's GAF score was 52.  The examiner concluded that, in terms of social adaptability and interactions with others, and the Veteran's ability to maintain employment, he was "considerably impaired."  Overall, the examiner estimated the Veteran's level of disability to be in the considerable range.

A July 2009 assessment by Dr. L.J.M. indicated that the Veteran had significant social impairment and total occupational impairment.  She reported that the Veteran had recently developed impairment in orientation to time and that he was unable to remember three delayed recall words.  Review of diagnostic testing including digit span and word lists, revealed performance to be below norms for his age and level of education.  Testing indicated severe impairment in multi-level processing skills and an inability to effectively manage more than one information set at a time.  The Veteran was reporting suicidal ideation and he was determined to be in persistent danger of hurting himself.  A GAF score of 43 was assessed.

A mental status examination from October 2009 reflected that the Veteran was oriented to person, place, time, and situation.  Affect was constricted and mood was dysthymic.  Speech was spontaneous with normal tone, and the Veteran denied auditory and visual hallucinations.  Judgment and insight were intact and no motor abnormalities were noted.  The Veteran reported weekly, fleeting thoughts of suicide, but without plan or intent.

After a careful review of the evidence above, the Board finds PTSD to be 100 percent disabling.  As previously indicated, the current 70 percent evaluation occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2010).

 In order to warrant a higher evaluation, there must be total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Here, the Veteran has consistently shown symptoms such as hypervigilance, increased startle response, disordered sleep, irritability, and anger.  He has also shown impairment in concentration, and a propensity for aggressive behavior.  Additionally, the Veteran has indicated a lack of close personal friends and difficulties in his relationship with his wife.  Given his symptoms, the evidence reflects that the assignment of a 100 percent rating is warranted.  The Board notes that Dr. L.J.M. has identified grossly inappropriate behavior and some disorientation to time; these findings to be especially probative in determining that PTSD is 100 percent disabling.  Also particularly informative of the Veteran's level of disability are GAF scores throughout the record ranging from 43 to 65 and indicating serious symptoms, where the more thorough reports have resulted in GAF scores in the 40s.  Such a level of symptomatology illustrates that PTSD warrants a 100 evaluation as contemplated under DC 9411.

To the extent that the Veteran has been consistent in his reports of symptomatology, and such reports are consistent with the observations of trained professionals, the Board finds the Veteran's testimony to be credible.

Based on the foregoing evidence, the Board concludes that the Veteran's PTSD has been 100 percent disabling throughout the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.


ORDER

An evaluation of 100 percent for PTSD is granted subject to the controlling regulations applicable to payment of monetary benefit.


REMAND

Pursuant to the foregoing order, the Veteran has been awarded a 100 evaluation for PTSD.  He has also been awarded service connection for type II diabetes mellitus, which rated as 30 percent disabling.  Service-connected, and associated with diabetes mellitus, are instances of peripheral neuropathy of the upper right extremity (30 percent disabling), upper left extremity (20 percent disabling), lower right extremity (20 percent disabling), and lower left extremity (20 percent disabling).  Based on his evaluations, the Board finds that entitlement to SMC at the housebound rate has been potentially raised by the record, and must be addressed by the Agency of Original Jurisdiction (AOJ).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is to adjudicate the matter of the Veteran's entitlement to Special Monthly Compensation at the housebound rate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


